UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7068



TERRY T. KEY,

                                              Plaintiff - Appellant,

          versus


T. S. FERRELL, Detective; WILLIAM A. HOGAN,
Rocky Mount Police Chief; TAMMY MALINOWSKI,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-05-148-BO)


Submitted:   September 27, 2005           Decided:   October 4, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry T. Key, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry T. Key appeals the district court’s judgment and

order   dismissing   his   42   U.S.C.    §   1983   (2000)   complaint   as

frivolous.    We have reviewed the record and the district court’s

order and affirm for the reasons of the district court.          See Key v.

Ferrell, No. CA-05-148-BO (E.D.N.C. May 20, 2005).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -